                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

TONY KASSA,                                  *

       Plaintiff,                            *

vs.                                          *
                                                       CASE NO. 4:18-cv-2 (CDL)
SYNOVUS BANK,                                *

       Defendant.                            *


                                       O R D E R

       Tony Kassa was terminated from his job at Synovus Bank

after he told a female bank teller that he hates working with

women.        Kassa    claims   that    he   had   a   disability   that    Synovus

refused to accommodate and that he made the statement when his

disability flared up.           Kassa brought discrimination claims under

the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101,

et    seq.1     Synovus    seeks   summary       judgment   on   all   of   Kassa’s

claims.       As discussed below, the Court grants Synovus’s summary

judgment motion (ECF No. 14).

                           SUMMARY JUDGMENT STANDARD

       Summary judgment may be granted only “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                         Fed. R.

1 Kassa initially sued Synovus Financial Corporation, but Synovus Bank
was his employer. Kassa filed a motion to amend his complaint to name
the correct Defendant, and there was no objection.        Accordingly,
Kassa’s motion for leave to amend (ECF No. 32) is granted and Synovus
Bank is substituted as the Defendant.
Civ. P. 56(a).        In determining whether a                 genuine        dispute of

material fact exists to defeat a motion for summary judgment,

the evidence is viewed in the light most favorable to the party

opposing summary judgment, drawing all justifiable inferences in

the opposing party’s favor.              Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).            A fact is material if it is relevant

or necessary to the outcome of the suit.                    Id. at 248.        A factual

dispute is genuine if the evidence would allow a reasonable jury

to return a verdict for the nonmoving party.                    Id.

                               FACTUAL BACKGROUND

     Viewed in the light most favorable to Kassa, the present

record reveals the following facts.

     Kassa began working for Synovus in 2015.                        Before he joined

Synovus, Kassa served in the U.S. Army for more than a decade;

worked in various information technology roles for employers in

Columbus, Georgia; received a Bachelor of Arts in communication

information     systems    maintenance;              worked     in      the     economic

development department at Columbus Technical College; and was a

Cisco/Network Instructor at Virginia College.

     Over     the     years,     Kassa         has    received         treatment     for

depression,    anxiety,    intermittent          explosive          disorder,    bipolar

disorder, alcohol addiction, paranoid personality disorder, and

impulse     control   disorder.          In     2013,       Kassa’s     psychiatrist,

Kashmira    Parekh,    wrote     a   “To       Whom    it     May    Concern”     letter


                                           2
explaining that Kassa was under Parekh’s care for “Intermittent

Explosive Disorder, Paranoid Personality Disorder, and Alcohol

Abuse.”    Def.’s Mot. for Summ. J. Ex. F, Parekh Letter (Oct. 23,

2013),    ECF    No.   14-8.      The    same       year,    Kassa’s     primary      care

physician, Jatin Pithadia, wrote a “To Whom it May Concern”

letter    explaining     that    Kassa    was       under    Pithadia’s        care   for

“Alcohol     related     illnesses,       Depression,         Anger      issues,      and

Bipolar    issues.”      Def.’s    Mot.       for    Summ.    J.   Ex.    G,    Pithadia

Letter (Nov. 11, 2013), ECF No. 14-9.

     Synovus hired Kassa as a Network Support Analyst, Lead in

November 2015.         His job was to manage the Network Operations

Center,    and   his   team     monitored      Synovus’s      websites,        automated

teller machines (“ATMs”), server performance, and transaction

servers to make sure they worked properly.                         If there was a

problem, the Network Operations team determined its root cause

and contacted the appropriate people to fix the problem.

     When Kassa began working at Synovus, he worked the night

shift Friday through Monday, and his supervisor was Diana Young.

During his training, Kassa told Young “that he had issues . . .

sometimes he would get angry or upset;” Young believed Kassa had

post traumatic stress disorder.               Young Dep. 39:7-10, 43:5-6, ECF

No. 36-10.       Kassa asked Young if it would be a problem “if he

needed to get up and . . . take a break” when that happened.

Id. at 39:12-13.         Young told Kassa that there was no problem


                                          3
with him getting up to walk around as long as his area was

covered, people knew where he was, and he could be reached if

needed.        Id. at 39:12-20, 42:16-24.                  According to Young, this

arrangement worked.               Kassa also told his coworkers that “they

had nothing to worry about because [he] wasn’t violent and [he]

just speak[s] the truth.”                 Kassa Dep. 109:9-12, ECF No. 22.

And, Kassa stated that his disorders were under control when he

took his medicine and took a short break.                         Id. at 108:17-19,

109:7-9.

        In    2016,        Synovus     decided       to     outsource     the   Network

Operations Center functions to an Indian company called Happiest

Minds.        The transition began in July 2016.                    Many of Kassa’s

coworkers were laid off as part of the transition, but Kassa’s

supervisors wanted to keep him because he was a hard worker,

very knowledgeable, and very smart.                       Kassa’s supervisors wanted

a network engineer expert like Kassa to support the ATM team,

which handled customer service calls for issues with Synovus

ATMs.        So, Kassa was moved to the ATM team day shift, although

he    remained        in    the      Network       Operations    Center     until   the

transition to Happiest Minds was complete in February 2017 and

officially transitioned to the ATM team February 27, 2017.                          The

new   position        involved       answering      customer    service    calls,   and

Kassa told Young that he was concerned about having to answer

the phones on the day shift.                   Young believed that the position


                                               4
was not a good fit for Kassa, but it “was like the last resort

of choices [Young and senior director Antonio Sampson] had for

. . . Kassa.”     Young Dep. 48:6-21.          Kassa also expressed his

concerns to his senior director, Antonio Sampson, and to human

resources manager Charles Burks.           He told them that the ATM team

was “not a good place for [him] to go” because he was “going to

end up losing [his] temper talking to somebody on the phone.”

Kassa Dep. 168:17-19.          It was Sampson’s intention for Kassa to

be a technical resource who would assist ATM technicians in

resolving    technical   issues,     not   directly   answering     telephone

calls.   Sampson Dep. 33:14-34:17, ECF No. 18.             But Sampson was

reassigned    during     the    transition,    and    he   was    no   longer

responsible for Kassa’s department.

     In August 2016, Kassa updated his team member profile to

state that he is disabled; the profile does not contain any

specific information regarding his disability.             Wes Mason became

Kassa’s supervisor in October 2016.2          Kassa told Mason, “I have a

condition that sometimes I can’t control what I say.                Moving me

to the phones is not going to be a good idea and I’m probably

going to get fired[.]”3         Kassa Dep. 111:22-112:1.         At the time,

Kassa did not provide Mason with any documentation regarding his


2 Kassa also applied for the supervisor job, but Mason got it. Kassa
does not assert a failure to promote claim based on this decision.
3 Mason denies that Kassa told him he had a disability.       But Kassa
testified that he did tell Mason about his disorders, and the Court
must view the record in the light most favorable to Kassa.


                                      5
condition, and Mason did not ask for any.                         Kassa later asked

Mason if he was supposed to answer the phones.                               Mason said,

“yeah, that’s kind of your job.”                     Id. at 117:2-5.         Kassa asked

if he could “just talk to the technicians.”                            Id. at 117:7-9.

Mason    replied       that    he   did   not    have    enough    people      for    that.

Kassa also applied for positions outside the ATM team, but he

was not selected.              He asked for permission to work nights or

from    home,    but    those       requests     were   denied;       the    ATM   support

position could not be performed from home “because the Synovus

telephone system does not enable calls to be routed to off-site

employees,” and the network support duties Kassa had previously

performed at night had been outsourced to Happiest Minds.                            Mason

Aff. ¶ 13, ECF No 14-12.              Finally, Kassa told Mason that he may

need “to get up and take a break.” Kassa Dep. 117:17-19.                              Kassa

did not point to evidence that Mason told him he could not take

a break as Young had permitted him to do.

        In   November       2016,    Kassa     was    written    up    for    failure    to

report a server outage properly, which resulted in a lengthy

outage that had “a major impact on business operations.”                             Def.’s

Mot. for Summ. J. Ex. N, Team Member Counseling Form 2 (Nov. 8,

2016), ECF No. 14-16.               The counseling form states that Synovus

typically       uses    a     progressive      disciplinary       process,     beginning

with documented verbal counseling.                   Id. at 1.        But the form also

states that Synovus “reserves the right to escalate disciplinary


                                             6
procedures . . . at any time based upon the specific situation

and   business   conditions.”       Id.     And,   it      says   that   a    first

written warning like the one Kassa received may be used “when

the severity of an issue warrants.”          Id.     Kassa does not dispute

that the incident happened, but he believes that he should have

received verbal counseling instead of a written warning.                     He did

not point to any evidence to suggest that Synovus skipped the

verbal warning because of Kassa’s disorders.

        Kassa’s first performance review with Mason was in January

2017.     Mason rated Kassa as “Exceeds Expectations” in technical

resource but “Below Expectations” in team performance.                       Def.’s

Mot. for Summ. J. Ex. O, Performance Review Report 2-3, ECF No.

14-17.     Mason noted that if the review were based solely on “the

technical    side   of   things,”   Kassa    would      “be    reflected      as   a

rockstar.”    Id. at 3.     He further noted that valuable skills for

support team roles like Kassa’s include being “open to working

with other teams” and “engaging others.”             Id.      Mason also stated

that although Kassa’s night shift peers were “deeply loyal to

him,” there was “a definite disconnect” between Kassa and the

rest of the team, “and there have been some issues because of

this.”     Id. at 2.     Mason stated that he would like to see Kassa

“be less confrontational . . . , more open to suggestions, and

more able to work with his peers, without requiring management

intervention or assistance.”         Id.     Mason concluded by stating


                                      7
that Kassa had “a ton of potential” and would do “great things”

with      Synovus     if     he   could     “get      past      some    of     the

attitude/perception issues and start fresh with his peers.”                     Id.

at 4.     Kassa agreed that his potential was “great” and that he

just needed “to work on [his] communication issues.”                   Id.      The

performance review report does not mention any disability or

request for accommodations, but Kassa asserts that he and Mason

discussed    his     anger   disorder     during    the   performance        review

meeting and that he asked to be taken off the phones.                        Kassa

Dep. 332:3-333:7.

       In late January 2017, Kassa sent emails to Mason and others

regarding the Happiest Minds transition.              In one email, which he

sent to the entire team, including the Happiest Minds personnel

(he asserts that he accidentally included them), Kassa asked

when Synovus team members would “stop showing and telling [the

Happiest     Minds    resources]    the     same    things      over   and     over

again[.]”     Def.’s Mot. for Summ. J. Ex. Q, Email from T. Kassa

to W. Mason, et al., (Jan. 28, 2017), ECF No. 14-19.                          In a

separate email, Kassa attached several instant message chat logs

between    himself    and    Happiest   Minds      personnel,    including     the

following:

       Ashe,Perron 10:33 PM
       what is the problem with the atm list

       Gunti,Rajesh 10:34 PM
       give you in 2 min perron


                                        8
Kassa,Tony 10:37 PM
Why Has No One done anything with the SQL Alert that
is over 30 mins old?

Narsale,Chandrakant 10:37 PM
we are checking.

Kassa,Tony 10:38 PM
nothing to check handle the Alert. How often do you
check our screens?

Narsale,Chandrakant 10:40 PM
Sorry Tony, we areworking on it.

Kassa,Tony 10:41 PM
You did not answer my question.. How Often do You
Check Our Screens compared to others, Please Answer...

Kassa,Tony 10:53 PM
I want Answeres

Gunti,Rajesh l0:56 PM
Sorry, Tony for the late reply
we are monitoring the allerts continuesly

Kassa,Tony 10:56 PM
No you are not, it was up there for 35 mins
How many oher things are you doing
Lets try this again
You did not answer my question.. How Often do You
Check Our Screens compared to others, Please Answer...

Gunti,Rajesh 10:57 PM
we are doing all the tasks
Like Monitoring , ATM’s and Calls

Kassa,Tony 10:58 PM
Clients

Gunti,Rajesh 10:58 PM
yes

Kassa,Tony 10:59 PM
So You more clients than just us to watch? is that
what your saying?



                           9
      Gunti,Rajesh 11:00 PM
      sorry , i did not get you

Def.’s Mot. for Summ. J. Ex. R, Email from T. Kassa to W. Mason

& J. Rang (Jan. 28, 2017), ECF No. 14-20.       Another Synovus team

member, Josh Marshall, also joined the chat:4

      Marshall,Josh 11:00 PM
      Other than Synovus NOC, what other job are you doing?
      Chandrakant and Danda, you guys better answer as well.

      Narsale,Chandrakant 11:01 PM
      Sure josh.

      Shagavan,Danda 11:0l PM
      sure josh
      we are doing syovus NOC jobs only.

      Marshall,Josh 11:02 PM
      Then why is it taking you so long to look at our
      alerts, atms, emails everything that jumps on the
      screen.

      Narsale,Chandrakant 11:06 PM
      Josh, we are apologies for that, we will keep eye on
      alert’s.

      Marshall,Josh 11:09 PM
      Alright, there might be a language barrier between us,
      but everyone knows when someone doesnt answer a
      question and or avoiding it that it starts to look s
      suspicious and raises eye brows. Make sure you get the
      job done with in the time that is specified or im sure
      someone in our higher echelon will make sure it gets
      done.

      Gunti,Rajesh 11:11 PM
      Sure Josh and Tonny sorry for the mistake which happen
      and we wont repet it again

Id.

4 According to Mason, Kassa was the team lead, and Mason believed that
Kassa set the tone for Marshall, effectively giving him “the green
light to act in the same way.” Mason Dep. 71:2-7, ECF No. 20.


                                  10
     Mason issued Kassa a second written warning after receiving

the emails.        Mason stated in the warning that Kassa made “a

number    of   very    rude    and      unprofessional               statements”      to     the

Happiest Minds personnel.              Def.’s Mot. for Summ. J. Ex. P, Team

Member    Counseling    Form       1   (Feb.       1,    2017),      ECF   No.      14-18.    He

further    stated:    “This    is      obviously         not     the    way    we    want     to

interact    with   those      new      team    members         and    runs    the    risk     of

breaking their confidence before they have an opportunity to

build it, as well as painting Synovus in a negative light.”                                  Id.

Mason noted that he expected Kassa to interact “with all team

members, whether they are actual Synovus employees, contractors,

vendors, or anyone else, in a professional, kind, and courteous

manner at all times.”              Id. at 2.             He further stated that if

Kassa “does not show the ability to work with others in an

acceptable     manner,        this      will        lead       to      further       actions,

potentially including termination.”                     Id.

     Kassa     appears        to       contend          that      there       was     nothing

inappropriate about his communication with the Happiest Minds

personnel.      Kassa    asserts        that       Mason       instructed      him    to     put

pressure on the Happiest Minds personnel, but his citations to

the record do not support this assertion.                        Rather, the citations

establish that Kassa asked for confirmation that the “off shore

team” would handle all calls and alerts during the “Single Bank”

rebranding project.        Mason responded that the offshore team was


                                              11
not handling all calls yet, that he preferred to have Tony “lead

all efforts” during the project, and that Mason “want[ed] things

run VERY tightly.”      Mason Dep. Ex. 5, Emails between W. Mason &

T. Kassa (Jan. 19, 2017), ECF No. 20-1 at 11.                       Mason later

explained that he wanted Kassa “to help make sure that th[e] new

people    understood   what   the     expectations        were.”     Mason    Dep.

60:20-61:1, ECF No. 20.           Kassa says that he interpreted this

message as an instruction to “push” the Happiest Minds team, and

he acknowledged that he pushes people by “creat[ing] stress” to

see if they “are going to fold” and that he does this “to help

them.”    Kassa Dep. 208:16-23.

       In any event, Mason and his supervisor Jason Rang had a

meeting with Kassa regarding the write-up, and Kassa asserts

that he told Mason and Rang “what [he] suffered from,” that he

was “trying to seek help for it,” and that he “didn’t get to

[his medicine] in time.”            Id. at 204:11-15.           Kassa also told

Mason and Rang that he did not “need to be on the phones.”                    Id.

at 112:3-14.    Kassa prepared a written rebuttal to the write-up,

explaining why he said what he did during the chats, noting that

he did not understand what the standards were for interacting

with   his   colleagues     given    that      he   had   not   previously    been

punished for his communication style (“I am honest and do not

sugarcoat things”).       Def.’s Mot. for Summ. J. Ex. S, Rebuttal to

Written   Reprimand    2,   ECF     No.   14-21.      The   rebuttal   does    not


                                          12
mention Kassa’s disorders, but it does state that Kassa felt

that   he    was   “singled       out    and       discriminated    against      in    this

process”     and   that    everyone          else   should   be    held    to    the   same

standards as he was.            Id.

       After he received the second write-up, Kassa scheduled a

meeting with Charles Burks in the human resources department.

He met with Burks on March 10, 2017 and gave Burks a copy of the

2013 letters from Drs. Parekh and Pithadia.                          Kassa also told

Burks that he was worried that something similar would happen in

the future if he was not taken off the phones or allowed to

speak only to technicians.

       Kassa officially transferred to the ATM team on February

27,    2017.       His    job    duties       included    monitoring       the    network

operations center and fixing problems that Happiest Minds could

not fix, taking calls regarding ATM outages, and helping with

network engineering.            Kassa soon realized that the job regularly

required him to work with the three other ATM team members to

answer      telephone     calls       from    Synovus    employees        reporting     ATM

outages.       Kassa      Dep.    314:6-12,         315:6-13.       The    three       other

members of the ATM team were women.                    See id. 312:17-313:13.            The

ATM team had a queue for answering the phones; if one team

member was away from her desk, then the call rolled to the next

team member in the queue.               So, if the three other team members

were away from their desks, Kassa had to take the call.                          Id.


                                              13
       On    July    20,   2017,    Kassa    answered    a    call    from    a   female

Synovus teller regarding a customer’s problem with the ATM at

her branch.          They joked briefly at the beginning of the call,

then began discussing the issue.                    Kassa prepared to give the

teller the incident number, he asked if she knew the phonetic or

military alphabet; when she did not respond, Kassa said, “I was

impressed, but . . .” and then gave her the incident number

using the regular alphabet and numbers.                     Def.’s Mot. for Summ.

J. Ex. V, Audio Recording 1:19-1:37 (July 20, 2017).                         The teller

said   she    already      had    the    incident    number    and    said    that   her

question for Kassa was about other information she needed to

fill out a dispute form for the customer.                     Kassa yelled over to

his female coworker, Chris, for help answering the question.

Chris responded that the ATM team did not have access to the

information         and    that    the    teller     would     have    to     get    the

information         from   the    customer’s      receipt;     she    also     provided

additional information that is inaudible because the teller and

Kassa were also speaking.                Id. at 2:51-3:29.         Kassa now claims

that Chris was attacking him, but that is not evident from the

audible      portions       of     Chris’s       response     on     the     recording.

Apparently dissatisfied with Chris’s response, Kassa told the

teller, “Nothing personal, I hate working with women.”                            Id. at

3:28-3:32.          She responded “oh, that’s, that’s . . .” and then

stopped talking.           Kassa said, “Nothing personal, you might be


                                            14
totally different, I don’t know.”                Id. at 3:33-3:37.           Throughout

the call, Kassa’s voice is calm and even jovial.

        The teller’s manager contacted Mason to complain about the

call between Kassa and the teller.                       Mason Dep. 90:19-91:25.

Mason      investigated       by    listening       to    a      recording       of     the

conversation.        He did not speak with the teller or with Kassa;

he said he “could hear everything [he] needed to [hear] on the

call.”     Id. at 92:4-7.          Mason consulted with Dan Steele from the

human resources department, and they decided to terminate Kassa.

Mason      Dep.     99:22-100:16.          Mason     prepared       a     team    member

counseling        form   summarizing     the     phone    call    and    stating       that

“[t]his sort of behavior has been a pattern with [Kassa] over

the past 6 months, one that got him written up back in February,

and one that we have continually talked about in terms of what

not   to    do    when     interacting    with     customers      or    anyone    else.”

Def.’s Mot. for Summ. J. Ex. T, Team Member Counseling Form 2

(July 20, 2017), ECF No. 14-22.                   Mason stated that Kassa was

expected to interact with all team members “in a professional,

kind, and courteous manner at all times. . . . Because these

expectations        were    not    met   consistently      over     the    past       year,

multiple written warnings have been given, in addition to ad hoc

coaching, leading to this final action of termination.”                          Id.

        Kassa testified that “the only job” that was impossible for

him to perform because of his disorders was a customer service


                                           15
job; there are “tons of jobs” he could do.                           Kassa Dep. 430:17-

431:12.     Kassa believes that if he had been permitted to talk

only with technicians and was not required to take telephone

calls from non-technicians, he would not have made the comments

that led to his termination.               Id. at 257:6-14.

     Kassa   submitted      an    informal         intake      questionnaire         to   the

Equal Employment Opportunity Commission (“EEOC”) on September

12, 2017.    He later filed a verified charge of discrimination on

October 17, 2017, alleging disability discrimination.

                                      DISCUSSION

     Kassa    claims     that         he     is    disabled       and        that    Synovus

discriminated against him because of his disability by refusing

to provide reasonable accommodations and by terminating him for

the July 2017 phone call incident.                       Kassa also asserts that

Synovus retaliated against him for complaining about disability

discrimination.    The Court addresses each claim in turn.

I.   Kassa’s Discrimination Claims

     “To establish a prima facie case of discrimination under

the ADA, a plaintiff must show: (1) he is disabled; (2) he is a

qualified    individual;      and      (3)    he       was   subjected        to    unlawful

discrimination    because        of    his    disability.”           Holly    v.    Clairson

Indus.,   LLC,   492   F.3d       1247,       1255-56        (11th    Cir.     2007).       A

disability    means    “a        physical         or     mental       impairment          that

substantially limits one or more major life activities of” an



                                             16
individual.         42 U.S.C. § 12102(1)(A).             Although Synovus argues

that Kassa is not disabled within the meaning of the ADA, the

Court assumes that he is because of his bipolar disorder and

intermittent explosive anger disorder, which are controlled with

medication.           See    29     C.F.R.        § 1630.2(j)(1)(i)      (“The       term

‘substantially limits’ shall be construed broadly in favor of

expansive coverage, to the maximum extent permitted by the terms

of   the     ADA.      ‘Substantially        limits’     is   not    meant     to   be   a

demanding      standard.”);        29 C.F.R.       §   1630.2(j)(3)(iii)        (noting

that “it should easily be concluded that the following types of

impairments will, at a minimum, substantially limit the major

life   activities       indicated:      . . .      bipolar    disorder       [and   other

mental disorders] substantially limit brain function”).

       The    Court     also       assumes    that      Kassa    was     a    qualified

individual      within       the    meaning       of   the    ADA.       A    qualified

individual “satisfies the requisite skill, experience, education

and other job-related requirements of the employment position

such individual holds or desires and, with or without reasonable

accommodation,         can   perform    the       essential     functions      of   such

position.”          29 C.F.R. § 1630.2(m).             Synovus argues that Kassa

was not qualified for his position because he admitted to Dr.

Parekh that he used cocaine sometime in December 2015.                          Synovus

further contends that if Kassa had reported to work with cocaine

in his system, he would not have been qualified to do his job,


                                             17
and he would have been fired for violating Synovus’s drug use

policies.    But Synovus did not point to any evidence that Kassa

reported to work with cocaine in his system or tested positive

for cocaine use, so the Court cannot find as a matter of law

that Kassa was unqualified based on his admission to Dr. Parekh.

Synovus also argues that Kassa was unqualified because he was

unable to work with others.             But the record viewed in the light

most favorable to Kassa suggests that Kassa was able to work

with others most of the time, so there is at least a genuine

fact dispute on whether Kassa was a qualified individual.

     The    next    question      is    whether       Kassa   was   discriminated

against because of his disorders.                 Kassa argues that Synovus

discriminated against him in two ways: (1) it failed to provide

a   reasonable     accommodation         for   his     disorders    and    (2)   it

terminated him because of his disorders.

     A.     Failure to Accommodate

     Discrimination        under        the    ADA     includes     “not    making

reasonable accommodations to the known . . . mental limitations

of an otherwise qualified individual” unless the individual’s

employer “can demonstrate that the accommodation would impose an

undue hardship on the operation of the business.”                        42 U.S.C.

§ 12112(b)(5)(A).          A    plaintiff        is    “not   entitled     to    the

accommodation      of   [his]     choice,      but     only   to    a   reasonable

accommodation.”         Stewart    v.    Happy    Herman's     Cheshire    Bridge,


                                         18
Inc., 117 F.3d 1278, 1286 (11th Cir. 1997) (quoting Lewis v.

Zilog,    Inc.,       908    F.   Supp.   931,       948    (N.D.     Ga.    1995)).        The

Eleventh Circuit has made it clear that the ADA does not require

an   employer        “to    transform     the       position     into    another     one     by

eliminating functions that are essential to the nature of the

job as it exists.”            Lucas v. W.W. Grainger, Inc., 257 F.3d 1249,

1260   (11th     Cir.       2001);   accord      Holly,      492      F.3d   at    1262   n.16

(noting    that       an     employer     is    not       required      to   eliminate       an

essential function of the plaintiff’s job).                              “The difference

between        the      accommodation           that       is      required        and      the

transformation that is not is the difference between saddling a

camel and removing its hump.”                  Lucas, 257 F.3d at 1260.

       Here,    Kassa       argues   that      he    repeatedly        asked      Synovus    to

accommodate       his       disorders     by    changing        his    ATM   team    job     to

eliminate       the     requirement       that       he    answer       customer     service

telephone calls from non-technicians.5                       Kassa did not point to

sufficient evidence to dispute that when he was reassigned to

5 Kassa also applied for several positions outside the ATM team, but he
did not argue or point to evidence that Synovus’s decision not to
select him for these positions amounts to a failure to accommodate.
Kassa further asserts that he told his supervisors that he may
occasionally need to take short breaks.    Kassa did not point to any
evidence that Mason or anyone else told him he was not allowed to take
breaks when he was frustrated.    There is evidence that Kassa had to
take calls when no one else on his team was available, Kassa Dep.
312:17-313:13, which was the same rule he had under Young’s
supervision.   Finally, Kassa asked for permission to work nights or
from home, but he did not present evidence to dispute that these
requests could not be granted because there was no night position
available after the reorganization and because the customer service
telephone calls could not be routed to an employee’s home.


                                               19
the ATM team, an essential function of his job was answering

customer        service     telephone     calls      from       Synovus     employees

reporting       ATM   outages.      In    fact,     Kassa      testified    that   the

function of answering telephone calls regarding ATM outages was

“just about all [his job] was.”                Kassa Dep. 315:6-13.        Thus, the

Court finds the present record, even when viewed in the light

most favorable to Kassa, establishes as a matter of law that

answering customer service calls regarding ATM outages was an

essential function of Kassa’s job once he was reassigned to the

ATM team.       Synovus was not required to eliminate that essential

function of Kassa’s job, and his failure to accommodate claim

thus fails.

        Kassa points out that the ADA regulations state “it may be

necessary for [an employer] to initiate an informal, interactive

process     with”     a    disabled      employee       to    determine     potential

reasonable accommodations.              29 C.F.R. § 1630.2(o)(3).            But the

Eleventh Circuit has concluded that the ADA does not provide a

cause      of     action      for     failure      to        investigate     possible

accommodations,           particularly     where        the     plaintiff     cannot

demonstrate that he was denied a reasonable accommodation that

would have enabled him to perform the essential functions of his

job.      Willis v. Conopco, Inc., 108 F.3d 282, 285 (11th Cir.

1997).     So, to the extent Kassa seeks to assert an ADA claim




                                          20
based on Synovus’s alleged failure to engage in an interactive

process to find a reasonable accommodation, that claim fails.

       B.    Kassa’s Termination

       Kassa also argues that he was terminated because of his

disorders since he was terminated for an “outburst” related to

his    disorders.           There    is     no     real   dispute      that    Kassa    was

terminated        because    of     his    statements      on   the     July    20,    2017

telephone call, including his statement to a female bank teller

that he hates working with women.                   Though Kassa tries to dismiss

his   statements      as     jovial       joking    banter,     he   cannot    seriously

dispute that his supervisor reasonably believed that he was rude

and unprofessional to the female teller.                       And, there is also no

dispute     that     this     incident       happened      after       Kassa   had     been

counseled about his communication style and after he was written

up    for   two    previous       incidents,       one    of   which    involved      being

unprofessional and rude to other team members.6                        Even if Kassa’s

conduct was related to his disorders, the Court is not convinced

that the ADA requires an employer to maintain indefinitely an

employee who is rude and unprofessional to his coworkers and who

tells a female coworker that he hates working with women.



6 Kassa does not argue or point to any evidence to suggest that
Synovus’s use of a written write-up instead of a verbal warning for
the server outage issue in November 2016 was because of his disorders.
Therefore, to the extent Kassa attempted to assert a disability
discrimination claim based on Synovus’s failure to use progressive
discipline, that claim is abandoned.


                                             21
        The Eleventh Circuit has not issued a published opinion

holding that an employee’s misconduct related to a disability is

not a disability.           See Caporicci v. Chipotle Mexican Grill,

Inc., 729 F. App'x 812, 816 & n.4 (11th Cir. 2018) (per curiam)

(noting     that   “[w]hether      a    firing      based   on    disability-related

[misconduct]       constitutes     disability-based         discrimination      under

the ADA is an open question in this circuit” but declining to

reach    the    issue    because       the    plaintiff     had    abandoned    it   on

appeal).       But the Eleventh Circuit has suggested in unpublished

opinions that misconduct related to a disability is not itself a

disability, and the Court is persuaded that this is the correct

rule.      For example, in J.A.M. v. Nova Se. Univ., Inc., 646 F.

App’x 921 (11th Cir. 2016) (per curiam), a case under Title III

of   the    ADA,   the   Eleventh        Circuit     concluded      that   a   medical

student who was dismissed from medical school was not dismissed

because of his mental disability but because of “alcohol-related

behavioral      misconduct.”           Id.    at   926.     The    Eleventh    Circuit

stated that the medical school was “not required to excuse past

misconduct, even if that misconduct is linked to a student’s

mental     disability”    and    that        the   student’s     “mental   disability

[did] not excuse his misconduct.”                    Id.; accord Ray v. Kroger

Co., 264 F. Supp. 2d 1221, 1228–29 (S.D. Ga. 2003), aff’d, 90 F.

App’x 384 (11th Cir. 2003) (concluding that there was no ADA

violation when a grocery store terminated a grocery clerk for


                                             22
outbursts of vulgar language that were caused by his Tourette’s

Syndrome); see also Hamilton v. Sw. Bell Tel. Co., 136 F.3d

1047, 1052 (5th Cir. 1998) (finding “the ADA does not insulate

emotional or violent outbursts blamed on an impairment” and that

that an employee who was fired after he verbally abused and

struck a coworker was not fired because of his PTSD but because

of “his failure to recognize the acceptable limits of behavior

in a workplace environment”).              In summary, even if Kassa’s July

20, 2017 statements and his prior “outbursts” were related to

his disorders, his termination for those statements and similar

prior misconduct is not disability discrimination.

II.     Kassa’s Retaliation Claim

        Kassa   asserts    that    Synovus          retaliated    against      him    for

complaining of disability discrimination.7                       The ADA prohibits

such     retaliation.     42      U.S.C.        §    12203(a).       To        establish

retaliation,     Kassa    “must     show        that:   (1)   [he]   engaged         in   a

statutorily protected expression, (2) [he] suffered an adverse

employment action, and (3) there was a causal link between the

two.”      Frazier-White v. Gee, 818 F.3d 1249, 1258 (11th Cir.

2016).      “The   third    element        requires      a    showing     of    but-for

causation.”      Id.



7 The Court assumes for summary judgment purposes that Kassa met the
ADA’s exhaustion requirement for his retaliation claims because those
claims are related to the disability discrimination allegations
contained in his EEOC charge.


                                           23
        Kassa     appears     to      argue     that     he    engaged        in     protected

activity when he submitted his rebuttal statement shortly after

his    February       1,   2017      written    warning       and     when    he     asked   in

February and March 2017 to be taken off the phones.                                  The Court

assumes       for     summary        judgment       purposes        that     these     actions

constitute        protected       activity.8          Kassa    asserts        that     Synovus

retaliated        against     him     for     this    protected       activity        when   it

denied his requests to be taken off the phones in February and

March 2017 and when it terminated him in July 2017.

        As discussed above, answering customer service telephone

calls was an essential function of Kassa’s job on the ATM team,

so    the    Court    finds     that     Synovus’s       refusal       to    grant     Kassa’s

request to eliminate this part of his job was not an adverse

employment action.            Kassa thus cannot base an ADA retaliation

claim on this decision.

        Regarding      his    termination,           Kassa    did    not     point     to    any

evidence that his protected activity was the but-for cause of

his termination.           Rather, he acknowledges that his “outburst” in

July 2017 was the reason for his termination.                                 And, even if

Kassa       had     pointed     to     some     evidence       to     suggest        that    his

8 Requesting reasonable accommodations is certainly protected activity.
Frazier-White, 818 F.3d at 1258.    So is complaining about disability
discrimination, if the employee had a good faith, reasonable belief
that the employer was engaged in disability discrimination. Although
Kassa stated in his rebuttal that he felt he was singled out and
discriminated against, the rebuttal does not explicitly mention
Kassa’s disorders, so it is not clear that the rebuttal was protected
activity. The Court nonetheless assumes that it was.


                                               24
termination was causally related to his protected activity four

months    prior,   he   did   not   point    to   any    evidence    to   rebut

Synovus’s legitimate nonretaliatory reason for his termination:

Kassa’s   supervisor    reasonably    believed    that    he   was   rude   and

unprofessional to the female teller after he had been counseled

about his communication style and after he was written up for

two previous incidents.         Therefore, Kassa’s retaliation claim

based on his termination fails.

                                CONCLUSION

     For the reasons set forth above, the Court grants Synovus’s

summary judgment motion (ECF No. 14).

     IT IS SO ORDERED, this 3rd day of January, 2019.

                                          S/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




                                     25
